95 Ga. App. 739 (1957)
99 S.E.2d 167
STANFIELD
v.
FORREST FIVE TO FIVE DOLLAR STORES (two cases).
36669, 36670.
Court of Appeals of Georgia.
Decided May 1, 1957.
Rehearing Denied May 17, 1957.
*741 A. W. Lyle, J. Walter LeCraw, for plaintiffs in error.
Calhoun & Calhoun, Walter W. Calhoun, contra.
FELTON, C. J.
This is not a clear and indisputable case that can be resolved as a matter of law. The object which caused the plaintiff to fall was not so bulky or so generally expected to be in the place where she was injured. The plaintiff alleged that the object was concealed because of poor lighting and that her attention was partially diverted by the wares displayed on the counter. The law is well settled that under such circumstances, the case is one for a jury's determination. Harris v. Mayes, 94 Ga. App. 505 (2) (95 S.E.2d 26); Miller v. Bart, 90 Ga. App. 755 (84 S.E.2d 127); Glover v. City Council of Augusta, 83 Ga. App. 314 (63 S.E.2d 422); Mason v. Frankel, 49 Ga. App. 145 (2) (174 S.E. 546); King Hardware Co. v. Teplis, 91 Ga. App. 13 (84 S.E.2d 686); Atlanta Enterprises, Inc. v. Douglass, 93 Ga. App. 237 (91 S.E.2d 296).
The court erred in sustaining the general demurrers and in dismissing the actions.
Judgments reversed. Quillian and Nichols, JJ., concur.